           UNITED STATES DISTRICT COURT
    FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                           CASE NO. 3: 97-cr-338

UNITED STATES OF AMERICA


          V.

TICO JERMAINE BYNUM, ET AL


                                     ORDER



   THIS MATTER is before the Clerk due to his fiduciary duty to disperse

restitution payments in accordance with the Judgments of this court.

On April 22, 1999, the “Judgement” of this court [Doc .73] directed that restitution

of $1,300.00 be paid to S&L Maintenance Products.

   By letter dated March 12, 2020, Samuel B. Lane, owner of S&L Maintenance

Products advised the Clerk that the business was closed and requested that future

payments be made to him as the owner of the business. The Clerk has examined

the documentation presented by Mr. Lane and concludes that he was in fact the

owner of S&L Maintenance Products.




                                                                                    1
  Accordingly, the Clerk’s Financial Department is ORDERED to remit all further

restitution payments in this case previously directed to be paid to S&L

Maintenance Products be made payable to Samuel Byer Lane at the address he

requests.

   So ORDERED, this 3rd day of April 2020. This “Order” is to be served on

the Financial Division of this court.



                                                          Frank G. Johns, Clerk




                                                                                  2
